DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 22, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “analyzing the image data” in line 3.  This limitation is indefinite because it is unclear if “the image data” refers to the “image data” recited in Claim 11, line 2 or the “additional image data” recited in Claim 13, line 2.  For the remainder of this Action, it is assumed that the limitation of Claim 13 refers to analyzing the additional image data received while the illuminator is in the defogging mode.
Claims 14, 27 recite the limitation "the distal end of the endoscope" respectively in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15, 26 recite the limitation "the proximal end of the endoscope" respectively in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “detecting the absence of an endoscope” in line 2.  However, an endoscope has already been defined in Claim 1, line 1.  This limitation is indefinite because it is unclear if “an endoscope” in Claim 22 refers to the previously recited endoscope or to an additional endoscope.  For the remainder of this Action, it is assumed that Claim 22 refers to the same endoscope with the optical component recited in Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 11, 14, 23-25, 27-28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200060537 A1 by Rephaeli et al. (hereinafter “Rephaeli”).
Regarding Claim 1, Rephaeli discloses a method for defogging an optical component of an endoscope (lens 203 of endoscope 150), the method comprising: 
operating an illuminator in an imaging mode in which the illuminator generates illumination light for endoscopic imaging of a target (light emission from light source 207), wherein at least a portion of the illumination light is generated by a light source that generates light having a first waveband at an imaging intensity level (intensity of the light emitted from light source 207 before fog is detected; [0026-27]; Fig. 2A); and 
changing the operating mode of the illuminator from the imaging mode to a defogging mode in which an intensity level of the light having the first waveband is increased from the imaging intensity level to a defogging intensity level to warm and defog the optical component of the endoscope (in response to detecting fog, an intensity of the light source is increased to heat the lens; [0028-29]).
Regarding Claim 7, Rephaeli discloses the method of claim 1, wherein the first waveband is a near infrared waveband for exciting a fluorescence target (emitting light may be in the near infrared range; [0016, 34]).
Regarding Claim 8, Rephaeli discloses the method of claim 1, wherein the first waveband is an ultraviolet waveband (emitting light may be in ultraviolet range; [0034]).
Regarding Claim 11, Rephaeli discloses the method of claim 1, comprising: receiving image data generated by an endoscopic camera connected to the endoscope while the illuminator is in the imaging mode (image data from imaging of cameras 209); 
analyzing the image data to automatically detect fogging of the optical component of the endoscope (detecting presence of fog on the lens using image data); and 
in response to automatically detecting fogging of the optical component, sending a signal to the illuminator that changes the operating mode of the illuminator from the imaging mode to the defogging mode (adjusting the light source to heat the lens in response to detecting fog on the lens; [0028]; Fig. 2A).
Regarding Claim 14, Rephaeli discloses the method of claim 1, wherein the optical component comprises a distal lens or window at the distal end of the endoscope (lens 203 at distal end 201; [0027]; Fig. 2A).
Regarding Claim 23, Rephaeli discloses the method of claim 1, wherein the optical component is configured to transmit the light having a first waveband (lens 203 absorbs some of the light transmitted from light source 207; [0027]; Fig. 2A).
Regarding Claim 24, Rephaeli discloses the method of claim 1, wherein the endoscope is in use while the optical component of the endoscope is defogged (lens 203 absorbs some of the light transmitted from light source 207 while imaging light is received by cameras 209; [0027-28]; Fig. 2A).
Regarding Claim 25, Rephaeli discloses a system comprising one or more processors (endoscope controller; [0024]; Fig. 1) configured for: 
operating an illuminator in an imaging mode in which the illuminator generates illumination light for endoscopic imaging of a target (light emission from light source 207) with an endoscope comprising an optical component (lens 203 of endoscope 150), wherein at least a portion of the illumination light is generated by a light source that generates light having a first waveband at an imaging intensity level (intensity of the light emitted from light source 207 before fog is detected; [0026-27]; Fig. 2A); and 
changing the operating mode of the illuminator from the imaging mode to a defogging mode in which an intensity level of the light having the first waveband is increased from the imaging intensity level to a defogging intensity level to warm and defog the optical component of the endoscope (in response to detecting fog, an intensity of the light source is increased to heat the lens; [0028-29]).
Regarding Claim 27, Rephaeli discloses the system of claim 25, wherein the optical component comprises a distal lens or window at the distal end of the endoscope (lens 203 at distal end 201; [0027]; Fig. 2A).
Regarding Claim 28, Rephaeli discloses the system of claim 25, wherein the system is communicatively connected to the illuminator and the system is configured to send a signal to the illuminator to change the operating mode of the illuminator from the imaging mode to the defogging mode (the controller adjusts the light source to heat the lens in response to detecting fog on the lens; [0028]; Fig. 2A).
Regarding Claim 30, Rephaeli discloses the system of claim 25, wherein the one or more processors are configured for analyzing image data received from an endoscopic imager (image data from imaging of cameras 209 is sent to the controller) to detect fogging of the optical component (detecting presence of fog on the lens using image data) and changing the operating mode of the illuminator from the imaging mode to the defogging mode in response to detecting fogging of the optical component (adjusting the light source to heat the lens in response to detecting fog on the lens; [0028]; Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 10, 12-13, 16-22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rephaeli in view of US 20140200406 A1 by Bennett et al. (hereinafter “Bennett”).
Regarding Claim 2, Rephaeli discloses the method of claim 1, however does not positively disclose further comprising changing the mode of the illuminator back to the imaging mode after the optical component of the endoscope is at least partially defogged.
Bennett teaches an endoscope 22 connected to light source console 28.  Light sources 102 and 104 in the light source console 28 provide imaging light and heating light respectively to a distal window 99 at a distal end 27 of the endoscope 22.   A control mechanism 137 activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).
Regarding Claim 3, Rephaeli as modified by Bennett teaches the method of claim 2, however does not positively teach wherein the mode of the illuminator is changed back to the imaging mode after a predefined period of time in the defogging mode.
Bennett further teaches control mechanism 137, which activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating.  The heating light may also be automatically turned down after a period of time ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).
Regarding Claim 4, Rephaeli discloses the method of claim 1, wherein the illuminator comprises a plurality of light sources (light source 207 as shown in Fig. 2A), and increasing the intensity level of the illumination light having the first waveband from an imaging power level to a defogging power level (in response to detecting fog, an intensity of the light source is increased to heat the lens; [0028-29]).
However, Rephaeli does not positively disclose wherein each light source of the plurality of light sources generates a different waveband of light and increasing power provided to at least the light source that generates the light having the first waveband.
Bennett teaches an endoscope 22 connected to light source console 28.  Light sources 102 and 104 in the light source console 28 provide visible imaging light and IR heating light respectively to a distal window 99 at a distal end 27 of the endoscope 22.  A control mechanism 137 activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating ([0031-33, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).
Regarding Claim 5, Rephaeli as modified by Bennett teaches the method of claim 4, wherein the light source that generates the light having the first waveband comprises a plurality of light emitters that each emit light having the first waveband (light with the same emission profile emitted from light source 207 at a plurality of locations as shown in Fig. 2A; [0027]; Fig. 2A).
Regarding Claim 10, Rephaeli discloses the method of claim 1, however does not positively disclose wherein the mode of the illuminator is changed from the imaging mode to the defogging mode in response to a user input. 
Bennett teaches an endoscope 22 connected to light source console 28.  Light sources 102 and 104 in the light source console 28 provide imaging light and heating light respectively to a distal window 99 at a distal end 27 of the endoscope 22.   A control mechanism 137, such as a button, activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).
Regarding Claim 12, Rephaeli discloses the method of claim 11, however does not disclose further comprising sending a subsequent signal to the illuminator to change the operating mode of the illuminator back to the imaging mode.
Bennett teaches an endoscope 22 connected to light source console 28.  Light sources 102 and 104 in the light source console 28 provide imaging light and heating light respectively to a distal window 99 at a distal end 27 of the endoscope 22.   A control mechanism 137 activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).
Regarding Claim 13, Rephaeli discloses the method of claim 11, further comprising: receiving additional image data while the illuminator is in the defogging mode (image data captured after light emission from light source 207); and analyzing the image data to automatically detect that the optical component of the endoscope has been defogged (detecting fog from image data captured by cameras 209; [0027-28]; Fig. 2A). 
However, Rephaeli does not positively disclose in response to detecting that the optical component of the endoscope has been defogged, sending a signal to the illuminator to change the operating mode of the illuminator back to the imaging mode.
Bennett teaches an endoscope 22 connected to light source console 28.  Light sources 102 and 104 in the light source console 28 provide imaging light and heating light respectively to a distal window 99 at a distal end 27 of the endoscope 22.   A control mechanism 137 activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).
Regarding Claim 16, Rephaeli discloses the method of claim 1, wherein the endoscope comprises a plurality of optical fibers for carrying the illumination light and at least a portion of the plurality of optical fibers are located radially of the optical component (light source 207 may comprise the ends of a plurality of optical fibers, arranged radially as shown in Fig. 2A; [0027]).
However, Rephaeli does not positively disclose the plurality of optical fibers are located radially outwardly of the optical component.
Bennett teaches an endoscope 22’, comprising a plurality of optical fibers 64’ surrounding an image lens 71 at a distal end 27’ of the endoscope.  As shown in Fig. 4B, the distal ends of the fibers 64’ are positioned radially outwardly from the image lens 71 ([0030, 34]; Figs. 4A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the fiber configuration taught by Bennett with the benefit of avoiding impairment of light transmission by the optical fibers (Bennett [0034]).
Regarding Claim 17, Rephaeli as modified by Bennett teaches the method of claim 16, however does not positively teach wherein at least a second portion of the plurality of optical fibers direct light onto the optical component.
Bennett further teaches a distal window 99 for passing imaging light from the optical fibers 64’ into and out of the endoscope 22’.  The imaging light reflected from the surgical field and into the endoscope is incident on the image lens 71 ([0030-31, 34]; Figs. 3A, 4A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the fiber configuration taught by Bennett with the benefit of avoiding impairment of light transmission by the optical fibers (Bennett [0034]).
Regarding Claim 18, Rephaeli as modified by Bennett teaches the method of claim 16, wherein an outer surface of the optical component and termination surfaces of at least the portion of the plurality of optical fibers are coplanar (lens 203 and distal portions of the light source 207 at the distal end 201 as shown in Fig. 2A; [0027-28]; Fig. 2A).
However, Rephaeli does not positively disclose the optical fibers located radially outwardly of the optical component.  
Bennett teaches an endoscope 22’, comprising a plurality of optical fibers 64’ surrounding an image lens 71 at a distal end 27’ of the endoscope.  As shown in Fig. 4B, the distal ends of the fibers 64’ are positioned radially outwardly from the image lens 71 ([0030, 34]; Figs. 4A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the fiber configuration taught by Bennett with the benefit of avoiding impairment of light transmission by the optical fibers (Bennett [0034]).
Regarding Claim 19, Rephaeli discloses the method of claim 1, however does not positively disclose wherein the illuminator is configured to operate in a plurality of defogging modes for endoscopes of different types.
Bennett teaches a method of determining if an endoscope 22 has a distal window 99.  A heating light source 104 emits IR sense pulses, which can be detected by a detector 152 and used to identify a type and/or manufacturer of the endoscope 22 ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the endoscope identification taught by Bennett with the benefit of preventing overheating of the distal window based on the type of endoscope (Bennett [0047]).
Regarding Claim 20, Rephaeli discloses the method of claim 1, however does not positively disclose further comprising automatically determining a type of the endoscope, wherein the defogging intensity level in the defogging mode is based at least partially on the determined type of the endoscope.
Bennett teaches a method of determining if an endoscope 22 has a distal window 99.  A heating light source 104 emits IR sense pulses, which can be detected by a detector 152 and used to identify a type and/or manufacturer of the endoscope 22.  Control of light source 28 and the heating light source 104 can be altered based on the endoscope identification ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the endoscope identification taught by Bennett with the benefit of preventing overheating of the distal window based on the type of endoscope (Bennett [0047]).
Regarding Claim 21, Rephaeli as modified by Bennett teaches the method of claim 20, however does not positively disclose wherein the mode of the illuminator is changed back to the imaging mode after a predefined period of time in the defogging mode, and wherein the predefined period of time is based on the type of the endoscope. 
Bennett teaches a method of determining if an endoscope 22 has a distal window 99.  A heating light source 104 emits IR sense pulses, which can be detected by a detector 152 and used to identify a type and/or manufacturer of the endoscope 22.  Control of light source 28 and the heating light source 104 can be altered based on the endoscope identification ([0047]).  A control mechanism 137 activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating.  The heating light may also be automatically turned down after a period of time ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the endoscope identification and control taught by Bennett with the benefit of preventing overheating of the distal window based on the type of endoscope (Bennett [0042, 47]).
Regarding Claim 22, Rephaeli discloses the method of claim 1, however does not positively disclose further comprising automatically detecting the absence of an endoscope and, while the absence is detected, disabling the defogging mode. 
Bennett teaches a method of determining if an endoscope 22 has a distal window 99.  A heating light source 104 emits IR sense pulses, which can be detected by a detector 152 and used to identify the endoscope 22.  If the detector 152 does not sense reflected light indicating the presence of the distal window 99, the heating light source 104 will not activate ([0044-46]; Fig. 9A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the endoscope identification taught by Bennett with the benefit of preventing heating light from passing into a patient (Bennett [0044]).
Regarding Claim 29, Rephaeli discloses he system of claim 28, however does not positively disclose wherein the signal comprises information corresponding to the defogging intensity level.
Bennett teaches an endoscope 22 connected to light source console 28.  Light sources 102 and 104 in the light source console 28 provide imaging light and heating light respectively to a distal window 99 at a distal end 27 of the endoscope 22.   A control mechanism 137 activates the heating light source 104 to heat the distal window 99 by providing a “heating” power level and reduces the power to a “temperature maintenance” power level after heating.  The control mechanism switches the power level based on the amount of power which is currently emitted from the heating light source 104 ([0031-32, 42]; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the mode control taught by Bennett with the benefit of preventing overheating of the distal window (Bennett [0042]).

Claims 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rephaeli in view of US 20200077878 A1 by Halderman et al. (hereinafter “Halderman”).
Regarding Claim 6, Rephaeli discloses the method of claim 1, however does not positively disclose wherein the first waveband is a waveband in the visible light spectrum.
Halderman teaches an image capturing device 600 which uses visible light as a heat source to minimize fogging on a window 602 at the distal end of the device as shown in Fig. 8 ([0071-73]; Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the waveband characteristics disclosed by Halderman with the benefit of warming the window to reduce fogging (Halderman [0071-73]).
Regarding Claim 9, Rephaeli discloses the method of claim 1, wherein a second portion of the illumination light is generated by a second light source (distal portions of the light source 207 as shown in Fig. 2A; [0027]; Fig. 2A), and an intensity level of the light having the second waveband provided by the second light source is increased in the defogging mode relative to the imaging mode (in response to detecting fog, an intensity of the light source is increased to heat the lens; [0028-29]).
However, Rephaeli does not positively disclose the second light source generating light having a second wavelength band.
Halderman teaches an image capturing device 600 comprising illumination components 616 for providing visible wavelengths of light to distal window 602 for heating ([0071-72]; Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the waveband characteristics disclosed by Halderman with the benefit of warming the window to reduce fogging (Halderman [0071-73]).

Claims 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rephaeli in view of US 6712479 B1 by Seitzinger et al. (hereinafter “Seitzinger”).
Regarding Claim 15, Rephaeli discloses the method of claim 1, however does not positively disclose wherein the optical component comprises a proximal lens or window at the proximal end of the endoscope.
Seitzinger teaches a laparoscope with a heating device 12 in the region of a proximal lens end 14 of the laparoscope.  The proximal lens region is the location of a camera or lens junction with the laparoscope (Col 2, line 61- Col 3, line 7; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the lens configuration disclosed by Seitzinger with the benefit of keeping the laparoscope fog-free (Seitzinger Col 3, lines 23-26).
Regarding Claim 26, Rephaeli discloses the system of claim 25, however does not positively wherein the optical component comprises a proximal lens or window at the proximal end of the endoscope.
Seitzinger teaches a laparoscope with a heating device 12 in the region of a proximal lens end 14 of the laparoscope.  The proximal lens region is the location of a camera or lens junction with the laparoscope (Col 2, line 61- Col 3, line 7; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Rephaeli with the lens configuration disclosed by Seitzinger with the benefit of keeping the laparoscope fog-free (Seitzinger Col 3, lines 23-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mao et al. (US 20210251478 A1)
Zheng et al. (US 20150173591 A1)

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795